UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIA DANIELLE SMITH,
                              Appellant,
                                                                20-CV-710 (JPO)
                    -v-
                                                                     ORDER
AURORA COMMERCIAL CORP.,
                   Appellee.


J. PAUL OETKEN, District Judge:

      A bankruptcy appeal in this action has been filed with the Court.

      It is hereby ordered that:

      1) The appellant shall serve and file a brief with any supporting papers by February 28,

         2020.

      2) Response(s) to the appellant’s brief shall be served and filed by March 20, 2020.

      3) Any replies to the response(s) shall be served and filed by April 3, 2020.

       SO ORDERED.

Dated: February 3, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
